Case 2:20-cv-12187-DML-APP ECF No. 11, PageID.102 Filed 12/14/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



SOLOMON ADU-BENIAKO,

                        Plaintiff,                             Case Number 20-12187
v.                                                             Honorable David M. Lawson
                                                               Magistrate Judge Anthony P. Patti
KRYSTALLA SHANIQUE CROSS,

                  Defendant.
__________________________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION
                         TO DISMISS THE COMPLAINT

        Presently before the Court is the report issued on November 20, 2020 by Magistrate Judge

Anthony P. Patti pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the

complaint for lack of subject matter jurisdiction. Although the report stated that the parties to this

action could object to and seek review of the recommendation within fourteen days of service of

the report, no objections have been filed thus far. The parties’ failure to file objections to the report

and recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local

231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s

report releases the Court from its duty to independently review the matter. Thomas v. Arn, 474

U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 10) is ADOPTED.
Case 2:20-cv-12187-DML-APP ECF No. 11, PageID.103 Filed 12/14/20 Page 2 of 2




      It is further ORDERED that the complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

                                                s/David M. Lawson
                                                DAVID M. LAWSON
                                                United States District Judge

Dated: December 14, 2020




                                     -2-
